Citation Nr: 0124218	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  00-07 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas 


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized medical expenses incurred in connection with 
private medical treatment received on February 2, 1999, and 
March 24, 1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
November 1956, and from February 1957 to December 1959.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a March 1999 decision from the Medical 
Administration Services (MAS) of the Department of Veterans 
Affairs (VA) North Texas Health Care System in Dallas, Texas, 
which denied entitlement to reimbursement or payment of 
unauthorized medical expenses incurred in connection with 
private medical treatment received on February 2, 1999 and 
March 24, 1999.  The veteran appeared at a personal hearing 
at the Dallas VA Medical Center in July 2000.  Although the 
veteran also requested a Board hearing at the RO, he withdrew 
the Board hearing request in May 2001. 


FINDINGS OF FACT

1.  The veteran was treated on February 2, 1999, and March 
24, 1999, through the emergency room of a private hospital 
facility for chest pains.

2.  The veteran has no adjudicated service-connected 
disabilities.

3.  The veteran is not a participant in Chapter 31 
rehabilitation.  


CONCLUSION OF LAW

The criteria for payment or reimbursement by VA for the cost 
of unauthorized medical expenses incurred in connection with 
private medical treatment rendered on February 2, 1999, and 
March 24, 1999, have not been met.  38 U.S.C.A. §§ 1728, 
5107(a) (West 1991 & Supp. 2001); 38 C.F.R. § 17.120 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fe. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The appellant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to reimbursement or 
payment of unauthorized medical expenses.  The discussions in 
the statement of the case and supplemental statement of the 
case have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought. 

The Board recognizes that the veteran's representative has 
requested a remand of this case for the purpose of obtaining 
treatment records from the private hospital.  However, under 
the circumstances of this case, where the law and not the 
evidence is dispositive, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Pertinent Law and Regulations

The legal criteria governing the conditions under which the 
cost of unauthorized non-VA medical expenses will be paid or 
reimbursed by VA are explicit.  These legal criteria are set 
forth in 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  The 
latter provides as follows:

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a 
private or public (or Federal) hospital not operated by 
the VA, or of any medical services not previously 
authorized including transportation (except prosthetic 
appliances, similar devices, and repairs) may be paid on 
the basis of a claim timely filed, under the following 
circumstances:

(a) For veterans with service-connected 
disabilities:

(1)  For an adjudicated service-connected 
disability;

		       (2)  For nonservice-connected disabilities 
associated
                                    with and held to be 
aggravating an adjudicated
                                    service-connected 
disability;

                             (3)  For any disability of a 
veteran who has a total 
                                    disability permanent in 
nature resulting from a
                                    service-connected 
disability (does not apply outside
                                    of the States, 
Territories, and possessions of the 
                                    United States, the 
District of Columbia, and the
		              Commonwealth of Puerto Rico); or 

		       (4)  For any illness, injury or dental 
condition in the 
                                    case of a veteran who is 
participating in a 
                                    rehabilitation program 
under 38 U.S.C.A. Chapter
                                    31 and is medically 
determined to be in need of 
                                    hospital care or medical 
services for any of the 
                                    reasons enumerated in 
38 C.F.R. § 17.48(j);

and

		(b)  Care and services not previously authorized 
were rendered 
                             in a medical emergency of such 
nature that delay would have
                             been hazardous to life or 
health,

and

		(c)  VA or other Federal facilities were not 
feasibly available, and
                             an attempt to use them 
beforehand or obtain prior VA 
                             authorization for the services 
required would not have been
                             reasonable, sound, wise, or 
practicable, or treatment had been
                             or would have been refused.

It is important to note that all three of the preceding 
criteria must be satisfied before payment or reimbursement 
for unauthorized medical expenses can be made.  See 38 C.F.R. 
§ 17.120; Zimick v. West, 11 Vet. App. 45, 49 (1998).


Factual Background

In the instant case, the record reflects that the veteran has 
no adjudicated service-connected disabilities.  In a March 
1990 rating decision, the veteran was awarded entitlement to 
nonservice-connected pension benefits.  In a March 1999 
rating decision, the RO denied entitlement to special monthly 
pension.  

The record further demonstrates that the veteran presented at 
the emergency room of a private medical facility on February 
2, 1999, and March 24, 1999, with complaints of chest pain.  
A February 1999 statement from the attending physician 
reflects that the veteran presented with complaints of chest 
pain and a history of two prior myocardial infarctions.  
Myocardial infarction was ruled out on this hospitalization 
and diagnoses of coronary artery disease, chronic obstructive 
pulmonary disease, and morbid obesity were noted.  

In March 1999, letters denying entitlement to reimbursement 
or payment of unauthorized medical expenses were sent to the 
veteran and the private medical facility.  

At his July 2000 RO hearing, the veteran testified that his 
transfer from the private medical facility to a VA facility 
had been approved.  He stated that he was having a heart 
attack and he had to be taken to the nearest medical 
facility.  The veteran testified that when having a heart 
attack, local facilities had to be depended upon.  He also 
testified that the private medical facility took good care of 
him and he did not have any insurance to pay them.  

Analysis

The record in this action clearly reflects that in February 
1999 and March 1999 the veteran was not treated for a 
service-connected disability.  He has no adjudicated service-
connected disabilities.  It follows that he cannot be 
permanently and totally disabled as a result of a service-
connected disability.  Additionally, there is no indication 
in the record that the veteran is currently participating in 
a rehabilitation program under 38 U.S.C.A. Chapter 31.  The 
veteran has not argued or alleged any such participation.  

Unfortunately, the veteran has not met the initial criteria 
for reimbursement or payment of the cost of unauthorized 
medical expenses incurred in connection with private medical 
treatment received on February 2, 1999, and March 24, 1999.  
See 38 C.F.R. § 17.120(a).  As all three criteria must be met 
for eligibility under 38 C.F.R. § 17.120, the Board need not 
address subsections (b) and (c) of the regulation.  The Board 
notes that although the veteran's subsequent transfer from 
the private treatment facility to a VA facility was approved; 
the veteran has not asserted that the private medical 
treatment was pre-approved by VA.  

The Board notes here that the Millennium Health Care and 
Benefits Act, Public Law 106-117, which become effective in 
May 2000, provides general authority for the reimbursement of 
non-VA emergency treatment under certain circumstances.  See 
38 U.S.C.A. § 1725 (West Supp. 2001); Pub. L. 106-117, Title 
I, Subtitle B, § 111, 113 Stat. 1556 (1999) (providing that 
the November 30, 1999, act shall take effect 180 days after 
the date of enactment).  However, the private medical care 
involved in the present case was provided to the veteran a 
number of months before this new law became effective.  In 
other words, the veteran's appeal may not be considered under 
the new law. 

The Board has carefully reviewed the entire record in this 
case; however, this is a case in which the law is dispositive 
and the appeal must therefore be denied.  See Sabonis v. 
Brown, 6 Vet. App. at 430.



ORDER

The appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

